Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2009

Paul McGovern v. City of Philadelphia
Precedential or Non-Precedential: Precedential

Docket No. 08-1632




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Paul McGovern v. City of Philadelphia" (2009). 2009 Decisions. Paper 1807.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1807


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT




                                      No. 08-1632


                                  PAUL MCGOVERN,

                                                 Appellant,

                                            v.

                              CITY OF PHILADELPHIA,




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No.: 07-cv-03817)
                     District Judge: Honorable Paul S. Diamond


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 8, 2009

   Before: CHAGARES and HARDIMAN, Circuit Judges and ELLIS,* District Judge




                           ORDER AMENDED OPINION


       IT IS HEREBY ORDERED that the opinion in the above case, filed January 27,
2009, be amended as follows:



       *The Honorable Thomas Selby Ellis, III, Senior District Judge for the United States
District Court for the Eastern District of Virginia, sitting by designation.
Page 4, which read:

                                              II.
       The District Court had jurisdiction over McGovern’s civil rights claim under 28
U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3). Appellate jurisdiction exists pursuant to 28
U.S.C. § 1291 and we exercise plenary review over the District Court’s order granting the
City’s Rule 12(b)(6) motion. Edgar v. Avaya, Inc., 503 F.3d 340, 344 (3d Cir. 2007). We
accept all well-pleaded allegations in the complaint as true and draw all reasonable
inferences in McGovern’s favor. Miller v. Fortis, 475 F.3d 516, 519 (3d Cir. 2007). The
District Court’s judgment is proper only if it is clear that “no relief could be granted under
any set of facts that could be proved consistent with the allegations.” Brown v. Card Serv.
Ctr., 464 F.3d 450, 456 (3d Cir. 2006) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73
(1984)).

shall read:

                                                 II.
        The District Court had jurisdiction over McGovern’s civil rights claim under 28
U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3). Appellate jurisdiction exists pursuant to 28
U.S.C. § 1291 and we exercise plenary review over the District Court’s order granting the
City’s Rule 12(b)(6) motion. Edgar v. Avaya, Inc., 503 F.3d 340, 344 (3d Cir. 2007). We
accept all well-pleaded allegations in the complaint as true and draw all reasonable
inferences in McGovern’s favor. Miller v. Fortis, 475 F.3d 516, 519 (3d Cir. 2007). The
District Court’s judgment is proper only if, accepting all factual allegations as true and
construing the complaint in the light most favorable to the plaintiff, we determine that the
plaintiff is not entitled to relief under any reasonable reading of the complaint. See Phillips
v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (citing Pinker v. Roche Holdings
Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)).


                                           BY THE COURT:


                                           /s/ Thomas M. Hardiman
                                           Circuit Judge




                                              2